Citation Nr: 0820357	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  96-18 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for dental and mouth 
disability resulting from VA oral surgery treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
November 1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Washington, DC, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the VA Central Office 
before a Member of the Board in July 1999, and November 2002, 
but he is no longer a Member of the Board.  The veteran 
testified at an additional hearing before the undersigned 
Member of the Board, at the VA Central Office, in April 2008.  

The case was remanded by the Board in September 1999, 
November 2001, and November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, which are based on 
treatment that he received while undergoing dental treatment 
through VA.  He states that he was receiving treatment 
beginning in 1984 and continuing until about 1987 that was 
authorized as a result of his enrollment in VA vocational 
rehabilitation.  The Board has remanded the case on three 
occasions in an attempt to locate the treatment records from 
this period.  All attempts have failed.  The veteran, in is 
most recent hearing, has pointed out that the last attempt 
did not include contact with the VA dental clinic, but that a 
response was only received from the Privacy Officer of the VA 
Medical Center (VAMC), who customarily responds to inquires 
under the Freedom of Information Act.  It is asserted that 
this is not sufficient to accomplish the orders of the 
November 2003 remand.  This Board disagrees.  The November 
2003 remand order was to contact the VAMC for necessary 
information and this was accomplished.  

Nevertheless, the Board finds that additional development is 
warranted.  While dental treatment records authorized under 
vocational rehabilitation requirements from the time period 
in question have not been obtained, records dated in 1980 and 
again in 1989 and 1990 are of record.  Of note is that these 
treatments were authorized under Class V, vocational 
rehabilitation, eligibility.  There are some indications in a 
1989 dental treatment report of mobility of certain teeth, 
without explanation.  In addition, in correspondence received 
in January 2001 and November 2006, the veteran stated that he 
continued to receive outpatient dental treatment authorized 
by VA.  These records are not available for review and should 
be obtained.  

The Board believes that a determination of the current nature 
of any of the veteran's dental disabilities is crucial to 
proper adjudication of this claim.  While the records of 
treatment that the veteran asserts are pertinent to the claim 
can not be located, the records of treatment prior and 
subsequent thereto may be utilized to ascertain whether the 
veteran has additional disability as the result of VA dental 
treatment.  This is particularly true in light of the fact 
that the veteran filed his claim for benefits prior to 
October 1997, when revised regulations pertinent to claims 
for compensation under 38 U.S.C.A. § 1151 became effective.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and have him identify all providers from 
whom he has received dental care since 
1990.  After obtaining any necessary 
consent, copies of these treatment records 
should be obtained.  

2.  The RO/AMC should arrange for the 
veteran to undergo a dental examination to 
ascertain the current nature and extent of 
any dental disabilities.  The examiner 
should be requested to review the records 
of dental treatment dated in 1980 and 
during 1989 and 1990 and render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or more) 
that the veteran sustained permanent 
additional disability as a result of this 
treatment.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



